Fontron, J.,
concurring: I concur in the majority opinion that the judgment should be reversed and that the trial court should be directed to consider, in awarding damages, the diminished rental value of the premises resulting from the drilling and continued presence of the operating oil well thereon.
However, I would go further in directing the trial court on what should be considered in computing damages, for it is my opinion that the factor of “present value” should be given effect in ascertaining the total amount of the award.
In its determination of the amount due plaintiff for future damages, the trial court computed the total amount of the monthly payments which would become due under the lease during its remaining life of some 105 months, and then deducted from that total the amount which the court felt the premises could be leased for in the *262future. The resulting difference was considered as constituting the proper measure of future damages.
What was overlooked, in my judgment, was the fact that plaintiff would be receiving now, in one lump sum, payments which otherwise would be spread out over a period of nearly nine years. Thus, plaintiff would have the beneficial use of the money before it became due.
I would think it universally acknowledged in this day and age that use of money is valuable, and that the present worth of money due in the future is less than that already in hand. The subject is well treated in McCormick on Damages, § 15, pp. 60, 61, where the rule is stated:
“. . . Thus, in awarding damages for pecuniary losses to occur in the future, the judge should direct the jury to reduce the amount of the loss to its present worth, since the payment will be made before the loss occurs. . . .”
In § 86, p. 299, of the same work, the rule is stated as applied to loss of future earnings, and it is said:
“. . . The full amount of future earnings which are prevented by the injury cannot be awarded, but only their present worth. . . . annuity tables may be used. . . .”
The United States Supreme Court has adhered to this principle and in Ches. & Ohio Ry. v. Kelly, 241 U. S. 485, 36 S. Ct. 630, 60 L. Ed. 1117 (1915), the fourth paragraph of the syllabus reads:
“A given sum of money in hand is worth more than the like sum payable in the future; and where a verdict is based upon the deprivation of future benefits, the ascertained amount of these should ordinarily be discounted so as to make the verdict equivalent to their present value.”
A discussion of the method of computing present worth is contained in the above case and discussion and illustrations are also to be found at pp. 304, 305 of McCormick on Damages.
No further elaboration is deemed necessary. It is sufficient to conclude that, in my -judgment, the trial court should apply the factor of “present value” in arriving at plaintiffs total damage.